Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: application filed on 10/15/2020 which has provisional application filed on 10/15/2019.
Claims 1-18 are pending in the case.  Claims 1, 7 and 13 are independent claims. 

Claim Objections
Claims 4, 10 and 16 are objected to because of the following informalities:  these claims are missing word “and” after “source files;” (line 7 of claim 1; line 9 of claim 10; line 7 of claim 16).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 13, this claim recites a “system” for facilitating direct webpage editing comprising “receiving, by a device, a source file…”, “generating”, “converting”, “displaying”.  However, such system appears to be software  per se and is not a “process”, a “machine”, a “manufacture” or a “composition of matter”, as defined in 35 U.S.C 101.  

Regarding dependent claims 14-18, these claims are rejected because they add nothing to render the claimed subject mater statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenstein et al., US 20090235158
	Regarding independent claim 1, Rosenstein teaches a computer-implemented method for facilitating direct webpage editing, the method comprising:
	receiving, by a device, a source file from a website data source, wherein the source file comprises an original format wherein the original format is compatible with the website data source, wherein the source file is associated with generation of a website via a content delivery network and wherein the website comprises at least one webpage (Rosenstein, [0053], [0073], [0077]-[0081]; selecting a template or an object/content from a server for generating a webpage of a website);

	converting, by the device and based on receiving the source file, the original format of the received source file to a normalized format source file (Rosenstein, [0083]; converting the template or content into a HTML webpage);
	generating, by the device and based on converting the source file to a normalized format source file, a rendering of a user-interface editing control, wherein the user-interface editing control is associated with the website (Rosenstein, fig. 3C, [0053], [0057]; editing tools to adding an image into the webpage editing region);
	displaying, by the device and based on generating the rendering of the website preview
pane, the website preview pane (Rosenstein, figures 3C, 3D; [0053], [0057]; displaying the webpage accordance to the template or content); and
	displaying, by the device and based on generating the rendering of the user-interface
editing control, the rendered user-interface editing control in proximity to the displayed website
preview pane (Rosenstein, fig. 3C, [0053]; displaying editing tools next to editing region 2000).
	Regarding claim 2, which is dependent on claim 1, Rosenstein teaches further comprising: receiving, by the device, data input, wherein the data input is inputted into the user-interface editing control and wherein the data input corresponds to a change to the normalized format source file (Rosenstein, [0053]-[0060], [0065]-[0068], [0073]; editing the a webpage by adding link, image, object; changing text, block and/or editing look).
	Regarding claim 3, which is dependent on claim 2, Rosenstein teaches further comprising: providing, by the device and based on the data input, the normalized format source file to the website data source for the purpose of the website data source converting the normalized format source file to the original format (Rosenstein, [0019], [0020]; webpage is not stored in HTML format, the webpage is decomposed into (key, value) pairs, wherein key corresponding to a field in the webpage, and value corresponding to webpage content in each field).
	Regarding claim 4, which is dependent on claim 2, Rosenstein teaches further comprising:
	rendering and displaying, by the device, a publishing option (Rosenstein, fig.3A, item 110; [0045]);
	receiving, by the device, an input selection of the publishing option (Rosenstein, fig.3A, item 110; [0045]; user clicks “publish” button to request publishing a web page);
	generating, by the device and based on receiving the input selection of the publishing
option, a continuous delivery service (Rosenstein, fig.3A, item 110; [0045, [0098]; loading the webpage HTML file and its associated resource, such as image files);
	loading, by the device and based on generating the continuous delivery service, the
normalized format source files (Rosenstein, [0045], [0071], [0098]; loading the webpage HTML file and its associated image files); and
	transferring, by the device and based on loading the normalized format source files, to the content delivery network for the purpose of generating the website (Rosenstein, [0045], [0071], [0098]; dynamically generating HTML file for the request).
	Regarding claim 5, which is dependent on claim 1, Rosenstein teaches wherein the source file comprises one or more of a content management system, a database, a data file, a page-template file, and a digital asset management system (Rosenstein, fig.5, template).
Claims 7-11 are for a non-transitory computer readable storage medium storing executable computer program instructions for performing the method of claims 1-5 respectively and are rejected under the same rationale.
Claims 13-17 are for a system performing the method of claims 1-5 respectively and are rejected under the same rationale.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein et al., US 20090235158 in view of Bimson et al., US 2002/0046244 and Jiang et al., US 20090006997.
	Regarding claim 6, which is dependent on claim 1, Rosenstein teaches wherein the user-interface editing control comprises capabilities for managing the website (Rosenstein, fig.2B, items 230, 240; [0030]-[0033], [0097]; webpage authoring tool allow administrator/user creating, deleting and rename a website/webpage). 
	Rosenstein does not teach capabilities for compatibility with a workflow for managing the website, wherein user-interface editing control comprises controls for facilitating construction of such workflows; and further implementing, by the device, the workflow via a business process execution language.
	Bimson teach capabilities for compatibility with a workflow; and user-interface editing control comprises controls for facilitating construction of such workflows (Bimson teaches capabilities for compatibility with a workflow for managing the website [0030]-[0032]; administrator user setups/defines workflows for creating, reviewing, approving, publishing webpages).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bimson’s teaching and Rosenstein’s teaching to include capabilities for compatibility with a workflow; controls for facilitating construction of such workflows, since the combination would have enhanced the user to define workflows for creating, reviewing, approving and management webpages/websites.
	Jiang teaches implementing, by the device, the workflow via a business process execution language (Jiang, [0125]; implementing business process execution language (BPEL) workflow).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Jiang’s teaching into Bimson and Rosenstein’s teaching to include implementing, by the device, the workflow via a business process execution language, since the combination would have enhanced the user to define workflows by using standard language which is widely used for describing a workflow.
Claim 12 is for a non-transitory computer readable storage medium storing executable computer program instructions for performing the method of claim 6 and is rejected under the same rationale.
Claim 18 is for a system performing the method of claim 6 and is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sun et al., US 8949713 teaches business process execution language (BPEL) workflow to 
direct the ordering of various processing.  A BPEL workflow allows for the coding of various component dependencies and interactions.
		Schultz et al., US 20090113282 teaches automatic linking documents. 
		Stibel et al., US 2007/0220419 Systems and Methods of Providing Web Content to Multiple Browser Device Types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177